
	
		II
		112th CONGRESS
		2d Session
		S. 3365
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2012
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Attorney General to award
		  grants to State courts to develop and implement State court interpreter
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 State Court Interpreter Grant Program
			 Act of 2012.
		2.FindingsCongress finds that—
			(1)the fair administration of justice depends
			 on the ability of all participants in a courtroom proceeding to understand that
			 proceeding, regardless of their English proficiency;
			(2)21 percent of the population of the United
			 States over 5 years of age speaks a language other than English at home;
			(3)only qualified and certified court
			 interpreters can ensure that persons with limited English proficiency
			 comprehend judicial proceedings in which they are a party;
			(4)the knowledge and
			 skills required of a qualified court interpreter differ substantially from
			 those required in other interpretation settings, such as social service,
			 medical, diplomatic, and conference settings;
			(5)the Federal Government has demonstrated its
			 commitment to equal administration of justice, regardless of English
			 proficiency;
			(6)regulations implementing title VI of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), as well as the guidance
			 issued by the Department of Justice pursuant to Executive Order 13166, issued
			 August 11, 2000, clarify that all recipients of Federal financial assistance,
			 including State courts, are required to take reasonable steps to provide
			 meaningful access to their proceedings for persons with limited English
			 proficiency;
			(7)43 States have developed, or are
			 developing, qualified court interpreter programs;
			(8)a robust and effective court interpreter
			 program—
				(A)actively recruits skilled individuals to
			 serve as court interpreters;
				(B)trains those individuals in the
			 interpretation of court proceedings;
				(C)develops and uses a thorough, systematic
			 certification process for court interpreters;
				(D)has sufficient funding to ensure that a
			 qualified and certified interpreter will be available to the court whenever
			 necessary; and
				(E)efficiently uses
			 funding to create substantial cost savings; and
				(9)Federal funding is necessary to—
				(A)encourage State courts that do not have
			 court interpreter programs to develop them;
				(B)assist State courts with nascent court
			 interpreter programs to implement them;
				(C)assist State courts with limited court
			 interpreter programs to enhance them; and
				(D)assist State courts with robust court
			 interpreter programs to make further improvements and share successful cost
			 saving programs with other States.
				3.State court interpreter program
			(a)Grants authorized
				(1)In generalThe Administrator of the Office of Justice
			 Programs of the Department of Justice (referred to in this section as the
			 Administrator) shall make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
				(2)Use of
			 GrantsA State court may use
			 a grant awarded under this subsection to—
					(A)develop or enhance a court interpreter
			 program for the State court;
					(B)develop, institute, and administer language
			 certification examinations;
					(C)recruit, train, and certify qualified court
			 interpreters;
					(D)pay for salaries, transportation, and
			 technology necessary to implement the court interpreter program developed or
			 enhanced under subparagraph (A);
					(E)provide for remote interpretation services
			 to facilitate certified court interpretations when costs prohibit in-person
			 interpretation; or
					(F)engage in other related activities, as
			 prescribed by the Attorney General.
					(b)Application
				(1)In generalThe highest State court of each State
			 seeking a grant under this section shall submit an application to the
			 Administrator at such time, in such manner, and accompanied by such information
			 as the Administrator may reasonably require.
				(2)ContentsThe highest State court of each State
			 submitting an application under paragraph (1) shall include in the
			 application—
					(A)a demonstration
			 of need for the development, implementation, or expansion of a State court
			 interpreter program;
					(B)an identification of each State court in
			 that State that would receive funds from the grant;
					(C)the amount of funds that each State court
			 identified under subparagraph (B) would receive from the grant; and
					(D)the procedures that the highest State court
			 would use to directly distribute grant funds to State courts identified under
			 subparagraph (B).
					(c)State court allotments
				(1)Base
			 allotmentFrom amounts
			 appropriated for each fiscal year pursuant to section 5, the Administrator
			 shall allocate $100,000 to the highest court of each State that has an
			 application approved under subsection (b).
				(2)Additional allotment
					(A)In
			 generalFrom amounts appropriated for each fiscal year pursuant
			 to section 5, the Administrator shall allocate $5,000,000 to be distributed
			 among the highest State courts that—
						(i)have an
			 application approved under subsection (b); and
						(ii)are located in a
			 State with extraordinary needs that prevent the development, implementation, or
			 expansion of a State court interpreter program.
						(B)Determining
			 needIn determining whether a State has extraordinary needs
			 required under subparagraph (A), the Administrator shall consider—
						(i)based on data
			 from the Bureau of the Census, the ratio between the number of people over 5
			 years of age who speak a language other than English at home and identify as
			 speaking English less than very well—
							(I)in that State;
			 and
							(II)in all of the
			 States that receive an allocation under paragraph (1); and
							(ii)any efficiency
			 or substantial cost savings expected from a State court interpreter
			 program.
						(C)Priority
			 considerationIn allocating amounts under subparagraph (A), the
			 Administrator shall give priority to any State that does not have and has not
			 begun to develop a qualified court interpreter program.
					(d)Treatment of District of
			 ColumbiaFor purposes of this
			 section—
				(1)the District of Columbia shall be treated
			 as a State; and
				(2)the District of Columbia Court of Appeals
			 shall act as the highest State court for the District of Columbia.
				4.ReportNot later than 1 year after the date on
			 which the first grant is made under section 3, the Administrator shall submit a
			 report to Congress that describes how each highest State court has used the
			 funds from each grant made under section 3 in a manner consistent with section
			 3(a)(2).
		5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $10,000,000 for each of fiscal years 2013 through
			 2017 to carry out this Act.
		
